  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 1 of 56. PageID #: 66




                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


RAYMOND ANGERSTIEN, as Father and       )
Administrator of the Estate of          )
RYAN ANGERSTIEN, Deceased,              )
℅ The Law Office of Paul J. Cristallo   )
4403 ST. CLAIR AVENUE                   )   CASE NO.: 5:20-cv01333
CLEVELAND, OH 44113                     )
                                        )
              Plaintiff                 )
                                        )
      -vs-                              )
                                        )   JUDGE JOHN R. ADAMS
SPRINGFIELD TOWNSHIP                    )
2459 CANFIELD ROAD                      )
AKRON, OH 44312                         )
                                        )
      -and-                             )
                                        )
                                        )   PLAINTIFF’S FIRST
OFFICER BILLIE LAURENTI                 )   AMENDED COMPLAINT
2459 CANFIELD ROAD                      )
AKRON, OH 44312                         )   (JURY DEMAND ENDORSED
                                        )   HEREON)
                                        )
      -and-                             )
                                        )
SGT. BRIAN TROYER                       )
2459 CANFIELD ROAD                      )
AKRON, OH 44312                         )
                                        )
      -and-                             )
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 2 of 56. PageID #: 67




OFFICER STEPHEN BURKET               )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
     -and-                           )
                                     )
POLICE CHIEF DAVID HOOVER            )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
     -and-                           )
                                     )
SPRINGFIELD TOWNSHIP POLICE          )
OFFICER JOHN DOE 1                   )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
     -and-                           )
                                     )
SPRINGFIELD TOWNSHIP POLICE          )
OFFICER JOHN DOE 2                   )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
     -and-                           )
                                     )
SPRINGFIELD TOWNSHIP POLICE          )
OFFICER JOHN DOE 3                   )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
                                     )
     -and-                           )
                                     )
SPRINGFIELD TOWNSHIP                 )
EMS AND/OR FIRE JOHN DOE 4           )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )
                                     )
     -and-                           )
                                     )
SPRINGFIELD TOWNSHIP                 )
EMS AND/OR FIRE JOHN DOE 5           )
2459 CANFIELD ROAD                   )
AKRON, OH 44312                      )

                                    2
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 3 of 56. PageID #: 68




                                )
      -and-                     )
                                )
SUMMIT COUNTY                   )
OHIO BUILDING, 8TH FLOOR        )
175 SOUTH MAIN STREET           )
AKRON, OH 44308                 )
                                )
                                )
      -and-                     )
                                )
DEPUTY CATHERINE PHILLIPS       )
℅ SUMMIT COUNTY SHERIFF’S DEPT. )
53 UNIVERSITY AVENUE            )
AKRON, OH 44308                 )
                                )
      -and-                     )
                                )
DEPUTY JOHN DOE 6               )
℅ SUMMIT COUNTY SHERIFF’S DEPT. )
53 UNIVERSITY AVENUE            )
AKRON, OH 44308                 )



                                  INTRODUCTION


       1.     This civil rights action arises out of the tasing and restraint death of Ryan

Christopher Angerstien, an unarmed 30 year old. Ryan was a loving son and grandson.

At the time of his death he lived with his grandmother and uncle. On June 18, 2018, at

approximately 12:56 a.m., Ryan was in the midst of a physical and mental health crisis.

Ryan was objectively distraught, incoherent, confused and scared. Rather than utilizing

de-escalation techniques and providing Ryan with medical care, which would have been

proper and acceptable police procedure, Ryan was subjected to excessive physical force,

mental anguish, and was denied medical care for his serious medical needs. Bodycam




                                            3
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 4 of 56. PageID #: 69




footage of his arrest and death is excruciating. The video shows Springfield Township

Police improperly restraining Ryan, placing all of their weight on his upper torso/chest as

Ryan screams out for help. The footage illustrates how the Springfield Township Police

ignore and ridicule Ryan as he cries and begs for help until, ultimately, Ryan stops crying

and begging - he passes away before our eyes. As a direct and proximate result of these

and other acts and omissions, Ryan suffered emotional distress, severe physical pain and

suffering, and death. Plaintiff Raymond Angerstien, Ryan Angerstien’s father and the

Administrator of the Estate of Ryan Angerstien, seeks compensatory and punitive

damages as well as reasonable attorneys’ fees and the costs associated with this action

pursuant to 42 U.S.C. § 1988.

                           PARTIES AND JURISDICTION

       2.      This action is brought pursuant to claims arising under the laws of the

State of Ohio; 28 U.S.C.§§1331, 1343 (3) and (4), 42 U.S.C §1985, and the Fourth and

Fourteenth Amendments to the United States Constitution. This matter is also brought

pursuant to 28 U.S.C. §§1983 and 1988 as it is also an action for compensatory damages,

punitive damages, and attorney fees. Venue is proper in this District pursuant to 28

U.S.C.A. §1391(b).

       3.      Plaintiff Raymond Angerstien is, and was at all times relevant, a resident

of the State of Ohio and Summit County. Raymond Angerstien is the duly appointed

Administrator of the Estate of Ryan Angerstien.

       4.      Defendant Springfield Township is and was at all times relevant a political

subdivision and unit of local government duly organized under the laws of the State of



                                            4
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 5 of 56. PageID #: 70




Ohio. Springfield Township is a political subdivision/entity and is a “person” subject to

being sued pursuant to 42 U.S.C. §1983.

       5.      Defendant Billie Laurenti is, and was at all times relevant, a law

enforcement officer employed by Springfield Township, Ohio who was acting under

color of law within the course and scope and in furtherance of her employment with

Springfield Township and Chief David Hoover. Defendant Laurenti is a “person” under

42 U.S.C. § 1983. Defendant Laurenti is sued in her individual capacity.

       6.      Defendant Sergeant Brian Troyer is, and was at all times relevant, a law

enforcement officer employed by Springfield Township, Ohio who was acting under

color of law within the course and scope and in furtherance of his employment with

Springfield Township and Chief David Hoover. Defendant Troyer is a “person” under 42

U.S.C. § 1983. Defendant Troyer is sued in his individual and official capacities.

       7.      Defendant Stephen Burket is, and was at all times relevant, a law

enforcement officer employed by Springfield Township, Ohio who was acting under

color of law within the course and scope and in furtherance of his employment with

Springfield Township and Chief David Hoover. Defendant Burket is a “person” under 42

U.S.C. § 1983. Defendant Burket is sued in his individual capacity.

       8.      Defendant Police Chief David Hoover was at all times relevant herein the

Chief of Police for Springfield Township, Ohio, a political subdivision and unit of local

government duly organized under the laws of the State of Ohio, with the ability to be

subject to suit, residing in Summit County, Ohio.         Defendant Chief Hoover was

responsible for the administration, operation, training, and supervision of law



                                            5
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 6 of 56. PageID #: 71




enforcement officers and personnel of the Springfield Township Police Department and

for the promulgation, enforcement and review of rules, regulations, policies, customs, and

practices relevant thereto, acting under color of law. Defendant Chief Hoover is a

“person” under 42 U.S.C. § 1983.        Defendant Hoover is sued in his official and

individual capacities.

       9.      John Doe 1, who may or may not be Defendant Stephen Burket, was at all

times relevant, a law enforcement officer employed by Springfield Township, Ohio who

was acting under color of law within the course and scope and in furtherance of his

employment with Springfield Township.           Defendant John Doe 1 is a white male,

approximately late 50’s in age and 5”9’ and approximately 200 lbs.. Following the

in-custody death of Ryan Angerstien, three Springfield Township Police were

interviewed by the Ohio Attorney General’s Bureau of Criminal Investigations (BCI).

Further identifying and/or describing Springfield Township Police Officer John Doe 1,

this officer was interviewed by BCI Agents on June 28, 2018. His interview is set forth

in the attached dropbox link:

       https://www.dropbox.com/s/smntwdh3v66xlqv/Redacted%20interview%20with%
20Officer%201.WMA?dl=0
       Note that Plaintiff does not endorse or subscribe to the statements made by

Springfield Township Officer John Doe 1 (believed to be Springfield Township Officer

Burket), and denies the veracity of some of his statements.

       10.     Springfield Township Police Officer John Doe 2, who may or may not be

Defendant Sgt. Brian Troyer was, at all times relevant, a law enforcement officer

employed by Springfield Township, Ohio who was acting under color of law within the



                                            6
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 7 of 56. PageID #: 72




course and scope and in furtherance of his employment with Springfield Township.

Police Defendant John Doe 2 is a white male who was also present on June 18, 2018

during the arrest of Ryan Angerstien, which ended with Ryan Angerstien being placed on

an EMS stretcher at 1813 Nichols Drive, Akron, Ohio 44312 and for which this

Springfield Township Police John Doe 2 was present. Following Ryan Angerstien’s

in-custody death, three Springfield Township Police were interviewed by the Ohio

Attorney General’s Bureau of Criminal Investigations (BCI). John Doe 2 is believed to

be the Springfield Township Police Officer who was interviewed by BCI Agents on June

28, 2018. His interview is set forth in the attached dropbox link:

https://www.dropbox.com/s/pjpbisbjmzlcocj/Redacted%20interview%20of%20Officer%

202.WMA?dl=0

       At a minimum, however, John Doe 2 is the Springfield Township Officer whose

bodycam footage is shown in “Body Cam 1-Edited Down - Blurred” from, at least, 0:00

through 2:10. “Body Cam 1 - Edited Down - Blurred” is a montage of true and accurate

Springfield Township bodycam footage stemming from this incident. John Doe 2 is the

Officer and/or individual whose right forearm appears in the foregoing video from

approximately 0:00 to 2:10.

WARNING: THE BODYCAM VIDEO INCLUDES GRAPHIC                                     AND
DISTURBING FOOTAGE INCLUDING SUFFERING AND DEATH.

        11.
https://www.dropbox.com/s/n2eb6icpxyytz0y/Body%20Cam%201-Edited%20Down-blur
red.mp4?dl=0

       12.     Further describing and/or identifying John Doe 2, in addition to being

present at the aforementioned time and place, and in addition to providing his


                                             7
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 8 of 56. PageID #: 73




bodycamera footage which includes his voice and the fact that he is wearing a watch on

his right wrist, Defendant John Doe 2’s exact name and identity is known and/or readily

knowable to the Defendant John Doe 2 and Springfield Township as his presence, role,

audio and video evidence, and other identifying information is within the possession and

control of Springfield Township. Defendant John Doe 2 is a “person” under 42 U.S.C. §

1983. This Defendant is sued in his individual capacity.

         13.    Springfield Township Police Officer John Doe 3, who may or may not be

Defendant Billie Laurenti, was at all times relevant, a law enforcement officer employed

by Springfield Township, Ohio who was acting under color of law within the course and

scope and in furtherance of her employment with Springfield Township. Defendant John

Doe 3 is a white female, approximately 46 years old and approximately 5”3’ and weighs

approximately 145 lbs. Following Ryan Angerstien’s in-custody death, three Springfield

Township Police were interviewed by the Ohio Attorney General’s Bureau of Criminal

Investigations (BCI). John Doe 3 is the Springfield Township Police Officer who was

interviewed by BCI Agents on June 28, 2018. Her interview is set forth in the attached

dropbox link:

   https://www.dropbox.com/s/47qn2u44p2yup27/Redacted%20interview%20of%20Off

   icer%203.WMA?dl=0

         14.    Further identifying and/or describing Springfield Township Police Officer

John Doe 3, (again, believed to be Springfield Township Officer Laurenti) her bodycam

footage of this event is captured and can be viewed at the dropbox link in the paragraph

below.



                                            8
   Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 9 of 56. PageID #: 74




         15.

   https://www.dropbox.com/sh/hb1617t3splb6el/AAAAqLeIUKyBPFD0FbhRgnPSa?d

   l=0

         16.   Springfield Township Defendant John Doe 3’s exact name and identity is

known and/or readily knowable to Defendant John Doe 3 and Springfield Township as

her presence, role, audio and video evidence, and other identifying information is within

the exclusive possession and control of Springfield Township. Defendant John Doe 3 is

a “person” under 42 U.S.C. § 1983. This Defendant is sued in her individual capacity.

         17.   Springfield Township John Doe 4 is and was at all times relevant, a law

enforcement and/or fire department officer and/or EMS officer employed or under the

direction and control of Springfield Township, Ohio who was acting under color of law

within the course and scope and in furtherance of his employment or duties with

Springfield Township. Defendant John Doe 4 is a white male, 40’s, 6.0’ - 6.1’, 40’s, he

may have a light beard or goatee and is the Springfield Township officer who can be seen

walking into the scene at 2:15 to 2:24 of “Body Cam 1-Edited Down - Blurred”, the link

to which is attached hereto at para. 11. Further describing and/or identifying Springfield

Township Officer John Doe 4, John Doe 4, he is wearing a blue shirt with the print

“Springfield Fire” on the back, he is also wearing a ball cap and white gloves. Further

describing and/or identifying, John Doe 4 can be seen walking on to the scene from the

left and him almost immediately bends down and puts his left hand/fingers on Ryan

Angerstien’s neck in an apparent attempt to check for a pulse as seen at 2:16-2:23 on

“Body Cam 1-Edited Down”. At the time she makes this statement, John Doe 4 is



                                            9
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 10 of 56. PageID #: 75




standing to the right of a man wearing a shirt that has “SPRINGFIELD FIRE” on the

back of his shirt, is wearing a ballcap, and is bending over to check Ryan Angerstien’s

pulse.    Defendant John Doe 4’s exact name and identity is known and/or readily

knowable to the Defendant John Doe 4 and Springfield Township as her presence, role,

audio and video evidence, and other identifying information is within the possession and

control of Springfield Township. Defendant John Doe 4 is a “person” under 42 U.S.C. §

1983. This Defendant is sued in his individual capacity.

         18.   Springfield Township John Doe 5 ​is and was at all times relevant, a law

enforcement officer or fire department officer or EMS officer employed or under the

direction and control of Springfield Township, Ohio who was acting under color of law

within the course and scope and in furtherance of his employment and/or duties with

Springfield Township. Defendant John Doe 5 is a white male, 40’s to 50’s, 5’9” - 5’11”,

he is bald and has a small, light patch of facial hair on his chin, and is the Springfield

Township officer who can be seen bringing in a gurney from the left of the screen at 2:23

“Body Cam 1-Edited Down - Blurred”, the link to which is attached hereto at para. 11.

Further describing and/or identifying Springfield Township Officer John Doe 5, John

Doe 5, he is wearing a blue shirt with what appears to be a “Springfield Township”

insignia/patch on the right shoulder. Further describing and/or identifying, John Doe 5

can be seen helping to lift Ryan Angerstien , onto the gurney wearing his blue shirt with

his back to the camera at 2:33. He also has a radio in his back left pocket, is wearing

white gloves, and can clearly be identified at 2:37 - 2:38, and 2:51-2:53 of “Body Cam

1-Edited Down - Blurred”. Defendant John Doe 5’s exact name and identity is known



                                           10
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 11 of 56. PageID #: 76




and/or readily knowable to Defendant John Doe 5 and Springfield Township as his

presence, role, audio and video evidence, and other identifying information is within the

possession and control of Springfield Township. Defendant John Doe 5 is a “person”

under 42 U.S.C. § 1983. This Defendant is sued in his individual capacity.

       19.     Defendant Deputy Catherine Phillips is and was at all times relevant, a law

enforcement officer for the Summit County Sheriff’s Department employed and acting

under the direction and control of Summit County, Ohio. Deputy Phillips was acting

under color of law within the course and scope and in furtherance of her employment

and/or duties with Summit County. Defendant Phillips is a “person” under 42 U.S.C. §

1983. Defendant Phillips is sued in her individual capacity.

       20.     Defendant Summit County Deputy John Doe 6 is a white male, and is the

Summit County Deputy who can be seen on “Body Cam 1-Edited Down - Blurred”, the

dropbox link to which video is included herein at para. 11.        Plaintiff submits this

bodycam video from the night of Ryan Phillips’ death includes footage of a while male

wearing a wrist watch on his right arm. Upon information and belief, this individual

works in law enforcement and took an active and critical part in Ryan Angerstien’s arrest

and death. Plaintiff believes this John Doe Officer may be a Summit County Sheriff’s

Deputy. ​At a minimum, however, John Doe 6 is the Summit County Sheriff’s Deputy

whose bodycam footage is shown in “Body Cam 1-Edited Down - Blurred” from, at least,

0:00 through 2:10. “Body Cam 1 - Edited Down - Blurred” is a montage of true and

accurate bodycam footage stemming from this incident. Summit County John Doe 6 is




                                           11
    Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 12 of 56. PageID #: 77




the Deputy and/or individual whose right forearm appears in the foregoing video from

approximately 0:00 to 2:10.

        21.    Defendant Summit County is and was at all times relevant a political

subdivision and unit of local government duly organized under the laws of the State of

Ohio. Springfield Township is a political subdivision/entity and is a “person” subject to

being sued pursuant to 42 U.S.C. §1983.

                                          FACTS

      A Call to Springfield Township Police From a Troubled Ryan Angerstien

        22.    Ryan Angerstien was a 30 year-old man who lived in Springfield

Township with his grandmother and uncle. Ryan was a mental health consumer who had

previously been diagnosed with mental/emotional conditions. He received treatment for

these issues at Portage Path, a local behavioral and mental health treatment facility.

Unfortunately, like millions of Americans, Ryan also struggled with substance abuse and
          1
addiction.

        23.    On June 18, 2018, at approximately 12:56 a.m., Ryan was experiencing a

mental health breakdown caused or aggravated by the use of methamphetamine. He

became paranoid, delusional and frightened.

        24.    Ryan called 911 but then hung up. The 911 dispatcher called back and

spoke with Ryan’s grandmother.       Springfield Township Police responded to Ryan’s

home.




1
 According to the National Survey on Drug Use and Health (NSDUH), 19.7 million American
adults (aged 12 and older) battled a substance abuse disorder in 2017.

                                            12
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 13 of 56. PageID #: 78




       25.     The Springfield Township officers, including but not limited to Defendant

Billie Laurenti, were made aware that Ryan had a history of mental health issues,

substance abuse, and had previously struggled with addiction. She and other officers had

the opportunity to observe Ryan where he exhibited extreme paranoia and other obvious

signs of being in a mental health crisis and/or under the influence of drugs. Specifically,

Ryan was obsessing over an old hole in woodwork near a window. He was convinced

that there was something nefarious about this hole in the woodwork. Officer Laurenti

and other Springfield Township Police determined that Ryan was not a threat to himself

or others. The officers decided to leave Ryan with his uncle and grandmother and left the

residence.

                 Ryan Angerstien was a Loving and Non-Violent Person

       26.     Ryan Angerstien was not a violent person. Indeed, Ryan was never

arrested for, let alone convicted of, any crime involving violence or harm to another

person or their property. Quite the contrary, Ryan was kind, loving and considerate. He

was never known to be violent or offensive. Ryan was regarded as being a gentle person

who loved animals and had a great sense of humor. He brought joy to his friends and

relatives. Despite the fact that he did not earn a big salary, Ryan found a way to donate

to charities including the Humane Society. He was described by his family as “the

sweetest person you have ever known.”

       27.     Unfortunately, like millions of other Americans, Ryan suffered from

mental health issues and was caught up in the opioid epidemic. He repeatedly tried

rehabilitation and counseling to get help for his mental health issues and also to get help



                                            13
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 14 of 56. PageID #: 79




with his addiction.      Ryan also took prescription medication for his mental health

conditions. He desperately wanted to be sober.

    A Second Call to Springfield Township Police Demonstrating Ryan Angerstien’s
                         Mental Health Further Deteriorating.

       28.     Approximately an hour after leaving Ryan’s home, Springfield Township

Police received another 911 call regarding a man on their porch and in distress yelling for

help. The call came from a person on Nichols Road which is just down the street from

Ryan’s home.

       29.     Ryan was banging on the neighbor’s door seeking help. He wasn't using

obscenities, nor was he angry, violent, destructive or even rude. He was terrified and

needed help.

       30.     Springfield Township Officer Billie Laurenti again responded to the area

and located Ryan who was in the street with his uncle. Ryan was wearing his pajama

bottoms and a t-shirt.

       31.     Officer Laurenti’s bodycam was activated and captures most of her

involvement with Ryan.

       32.     From the very first moment Officer Laurenti observes Ryan, her bodycam

footage reflects that Ryan’s behavior is consistent with him suffering from “excited

delirium”. Objectively speaking, Ryan was clearly having a mental health emergency.




                                            14
    Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 15 of 56. PageID #: 80



                                                                                      2
         Springfield Township Police Officer Billie Laurenti’s Bodycam and Her
         Thoughtless and Inappropriate Response to Ryan’s Medical Emergency

        33.      Officer Laurenti’s bodycam footage, herein captioned “Final Officer 3

Body Cam Redacted 36 Min.”, the dropbox link to which is set forth herein at para. 15,

reveals the following facts.

        34.      Two minutes and five seconds into Officer Laurenti’s bodycam footage

(the times set forth herein are exact or close estimates and are reflected numerically), or,

at 2:05, Officer Laurenti asks, “We just saw you at your house. What’s going on?”. At

2:07 Ryan responds that he doesn’t know. Ryan is visibly distraught and sobbing. At

2:11 Ryan, without even being asked, puts his hands up with his palms open to show that

he is unarmed and not a threat.

        35.      At 2:13 Officer Laurenti tells Ryan to keep his “hands over your head and

walk towards me”, which Ryan attempts to do. Ryan is struggling to simply walk over to

the officer because of his altered mental state and makes an incoherent statement.

        36.      At 2:32, Officer Laurenti, apparently oblivious to the fact that Ryan is not

adequately capable of processing information, admonishes Ryan that he is “waking

people up”.

        37.      Between 2:34 and 2:39 Ryan anxiously asks, “You don’t have a phone?

What is that? Oh my God!”, further evidencing his delirium. As reflected by the


2
 Upon information and belief, the footage of the Springfield Township Officer which is referenced
herein as “Final Officer 3 Body Cam Redacted 36 Min.” is from Officer Billie Laurenti’s bodycam.
However, in the event this footage, which was provided to Plaintiff’s counsel in an edited format
such that names, faces and badge numbers were edited out, redacted, or obscured, is from a
different female Springfield Township Police Officer’s bodycam, that Officer is also named herein
as John Doe 3 (See, Paras. 13-16, ​supra​). As such, John Doe 3 may be substituted for Officer
Laurenti throughout this Complaint, including all factual allegations and legal claims, if this Officer
has been mistakenly identified.

                                                  15
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 16 of 56. PageID #: 81




bodycam footage, Ryan is distracted by and scared of the light coming from Officer

Laurenti’s flashlight and the light from his uncle’s phone.

         38.     Officer Laurenti responds to Ryan’s psychosis by asking, “What are you

doing in the middle of the street screaming?”

         39.     At 2:50, Ryan makes unintelligible statements and then says “I thought my

phone went dead! (panting and distraught) Someone burst in the house and I ran! Tried

to find help!”

         40.     At 3:24, Ryan Angerstien clearly pleads with Officer Laurenti, “​I’m

scared! I don’t know who to trust! Please!​”

         41.     Ryan’s uncle attempts to assuage Ryan by calmly stating “Ryan settle

down.”

         42.     At 3:29, Officer Laurenti again admonishes Ryan by yelling at him, “Hey,

you’re waking people up!”

         43.     Ryan then further demonstrates his delusional thinking by frantically

asking, “What is that?! What are you doing with that?!” (3:54) To which an obviously

annoyed Officer Laurenti responds “Doing with what?!”, and “This is a flashlight in my

hand and quit screaming waking people up! It’s 2:00 am in the morning!” Ryan is in a

state of psychosis and is terrified of Officer Laurenti’s flashlight.

         44.     Officer Laurenti continues to reveal her lack of training and awareness by

admonishing Ryan and by asking him questions which he is not fully capable of

understanding or responding to. The video demonstrates that Officer Laurenti is getting




                                              16
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 17 of 56. PageID #: 82




more and more frustrated with Ryan, his delirium, and his failure to respond in the

manner she desires.

       45.     At 4:07, Officer Laurenti asks “Why are you walking that way?”

       46.     Ryan    responds, “Because you         guys are chasing me and my

….indecipherable)” at 4:09.

       47.     At 4:19, Officer Laurenti turns to the uncle and states “I don’t know if

you’re making this worse.” in an effort to have the uncle leave the scene.

       48.     It is worth noting that when watching Officer Laurenti’s bodycam video, it

is patently obvious that Ryan is struggling to simply hang on to reality. He is not

evidencing any violent or even confrontational behaviors, nor is he threatening anyone.

Rather, he is in a complete meltdown. Officer Laurenti knew or should have known that

Ryan’s behavior stemmed from having a psychotic break and/or from being under the

influence of drugs. Her orders, questions and even attitude illustrate that Officer Laurenti

simply believes she is dealing with a criminal who, for some reason, is waking people up.

       49.     At 4:28, Officer Laurenti asks the uncle, “What’s he on?”, to which the

uncle clearly states, “Meth”.

       50.     It is also noteworthy that Officer Laurenti never asks the uncle “What’s

his diagnosis?”, or “Does he have a mental health issue?”. Her attitude is one of a police

officer who is bothered by “a druggie” and she can’t even take the time to ask if Ryan

Angerstien has any mental health or other physical health conditions.

       51.     As such, from 4:28 on, Officer Laurenti has been given reliable

information as to why Ryan is behaving in such an irrational manner.



                                            17
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 18 of 56. PageID #: 83




       52.     Therefore, even though Officer Laurenti had the ability to inquire as to

Ryan’s mental health and didn’t, she was given reliable information that Ryan may have

been suffering from “excited delirium” and/or methamphetamine psychosis.

       53.     Is is well known and was known in June of 2018 that the major warning

signs of “excited delirium” include:

               a.) Paranoia;

               b.) Disorientation;

               c.) Disassociation;

               d.) Fast Heart Rate;

               e.) Possible Aggression;

               f.) Hallucination;

               g.) Sweating;

               h.) Incoherent Speech and Shouting.

       54.     It is well known and was known in June of 2018 that the major warning

signs of methamphetamine psychosis include:

               a.) Meth delusions: A person has strange, unrealistic, and/or false beliefs;

               b.) Meth Hallucinations: Auditory, visual, or tactic hallucinations make a
                   person hear, see or feel things that don’t exist;

               c.) Meth paranoia: A person becomes extremely suspicious of those
                   around them and may even believe that people are out to get them.

       55.     At 3:22 we barely see Ryan’s uncle in the dark standing near Officer

Laurenti. The uncle is not holding up his phone, nor is his phone’s flashlight on. Officer

Laurenti’s flashlight is on. The uncle has been soft-spoken, cooperative and is the only



                                            18
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 19 of 56. PageID #: 84




person on scene whom Ryan knows.             Indeed, Ryan and his uncle had a loving

relationship.

       56.      Nevertheless, Officer Laurenti turns to the uncle and, at 4:19, says, “​I

don’t know if you’re making this worse. You’re escalating him​.”

       57.      A few seconds later, the uncle, taking the Officer’s admonition, leaves.

Officer Laurenti then shouts to Ryan, “Hey Ryan, he’s going home.”. As such, Ryan is

alone with this unknown Officer and her flashlight.

       58.      Not surprisingly, and in response to Officer Laurenti removing Ryan’s

uncle from the scene, Ryan absolutely freaks out. Ryan begins screaming and running

away out of sheer terror. Indeed, Officer Laurenti recognizes how bad Ryan’s response is

and can be heard telling Springfield Township Police backup to “step it up”.

       59.      Officer Laurenti, now even more annoyed, can also be heard telling

dispatch that “He’s running through people’s yards, banging on people’s doors”

       60.      In fact, Ryan had run to a neighbor’s home and was knocking on the door

asking for help.

       61.      Officer Laurenti gets in her car and catches up with Ryan in the front of a

neighbor’s house.

    Springfield Township Officer Laurenti Continues to Exacerbate the Situation by
     Angrily Confronting Ryan and Treating His Medical Emergency as a Serious
                                       Crime

       62.      At 6:10, and with Ryan’s uncle well out of the picture, Officer Laurenti’s

attitude becomes more confrontational and angry.        She tells Ryan, “Come with me,

alright?!”, and “You need to quit banging on people’s doors! Do you understand that?!”



                                            19
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 20 of 56. PageID #: 85




       63.     By 6:30, less than two minutes after dispatching with Ryan’s uncle,

Officer Laurenti takes an even more antagonistic tone with Ryan. She pulls out her taser

and points it directly at Ryan ordering him to “Sit down on the ground!”.

       64.     Petrified, Ryan lowers himself onto one knee with his hands up, palms

facing Officer Laurenti. He is clearly trying to keep himself together and is complying as

best he can with Officer Laurenti orders. She then starts to scream at Ryan to “Lay down

flat on your stomach!, Do you understand me?!........Do you understand me?!”. Officer

Laurenti then screams at Ryan “Don’t move!”.

       65.     Two things are clear at this juncture of the encounter. First, Ryan does not

understand or, at a minimum, does not fully understand Officer Laurenti. He is obviously

in a compromised mental state. Second, Officer Laurenti does not understand or is

willingly ignorant to the fact that she has encountered someone fully consumed by a

mental health emergency, be it “excited delirium” and/or meth psychosis.

       66.     At 7:42 Officer Laurenti again admonishes Ryan that he’s “[W]aking

everyone up in the neighborhood screaming!” which isn’t true. Officer Laurenti is the

one screaming.

       67.     Officer Laurenti then screams at Ryan to “Don’t move!” despite the fact

that he’s not moving.

       68.     Officer Laurenti then yells at Ryan to “Just stay right there!”, even though

he is not moving.

       69.     At 7:54 of Officer Laurenti’s bodycam footage, Springfield Township

Sergeant Troyer can be seen walking towards Ryan. Ryan is asked to put his hands



                                            20
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 21 of 56. PageID #: 86




behind his back and, in an effort to be hyper-compliant, Ryan asks “One at a time?”.

Again, Ryan has been submissive and non-threatening.

       70.     At 7:55, Sgt. Troyer takes a hold of Ryan’s hand.

       71.     Ryan initially pulls his arm away but does not otherwise try to flee or grab

at the Sgt.’s weapons. He is reacting to the sensation of being touched.

       72.     At 8:04, Ryan is told to lay on his stomach. Ryan is still terrified and

hesitant. He is complying but fearful. Sgt. Troyer is slightly behind Ryan.

       73.     As this is occurring, and at 8:12, Officer Laurenti takes her flashlight in

hand, points it at Ryan’s face and states, “That’s my Sgt., SEE?!”, at which point she

shines her flashlight directly into Ryan’s eyes.

       74.     Ryan, consistent with being in the midst of “excited delirium” and

responding in a manner consistent with how he acted only a few minutes earlier when

displaying abject fear of Officer Laurenti’s flashlight, screams, jumps up, begins running,

and screams “Oh My God, Help!”. (8:14)

       75.     Ryan is almost immediately tackled and tased at 8:16 through

approximately 8:27 wherein we hear Officer Laurenti state, “I don’t have another

cartridge.”

       76.     Ryan is clearly in physical pain and mental turmoil. He runs to another

house on his street, again begging and pleading for help.




                                             21
    Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 22 of 56. PageID #: 87



                                                     3
       Springfield Township Sgt. Brian Troyer Further Escalates the Situation by
                Screaming at Ryan and Ignoring His Medical Emergency

        77.     Up on a small front concrete porch, Officer Laurenti and Sgt. Troyer

corner Ryan and are screaming at him to lie down on his stomach despite the fact that

there isn’t room for him to lie down horizontally and they’re blocking his ability to lie

down vertically.

        78.     Ryan’s demeanor, physicality, presentation, speech, and manner were

observed by Sgt. Troyer who knew, or should have known, that Ryan was experiencing a

mental health emergency.

        79.     Sgt. Troyer, also wrongly assuming Ryan can process information

rationally, states that Ryan needs to lie down on his stomach to be handcuffed for Ryan’s

safety and the safety of the Sgt. Ryan, however, remains in a state of mental delusion and

tries to burst past the officers. He is tackled almost immediately.

        80.     Sgt. Troyer and/or Officer Laurenti and/or Officer Burket institute a

second round of taser charges into Ryan.

        81.     Ryan is tackled and being subject to more tasing and brutal physical

abuse. From 13:13 to approximately 15:00 Ryan can be heard screaming out in pain. He

literally begs for help time and time again.



3
  The footage of the male John Doe 2 Springfield Township Officer who is on top of Ryan with
another Springfield Twp. Officer to restrain him (and whose forearm can be seen in “Body Cam 1
- Edited Down - Blurred) is set forth herein at para. 11. However, in the event this bodycam
footage, which was provided to Plaintiff’s counsel in an edited format such that names, faces and
badge numbers were edited out, redacted, or obscured, is not one of the named Defendants, or is
a law enforcement agent for Summit County Sheriff’s Department, that Officer is also named
herein as John Doe 2 or John Doe 6(See, Paras. 10-12 and 20 ​      supra​). As such, John Doe 2 or
John Doe 6 may be substituted for all instances where Sgt. Brian Troyer is named throughout this
Complaint, and for all factual allegations and legal claims, in the event this Officer/Deputy/Sgt.
has been mistakenly identified.

                                               22
    Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 23 of 56. PageID #: 88



                                                                              4
           82.   Upon information and belief, Officer Stephen Burket arrived on scene

and also tased and/or physically abused Ryan.

           83.   At approximately 15:00, Ryan stops moving. He has gone from someone

in the throes of “excited delirium” to being perfectly still.

           84.   In response, Sgt. Troyer and Officer Laurenti make various statements

about how they detect Ryan’s faint breath, and how they detect Ryan’s faint heartbeat.

Ryan, however, has gone from screaming in pain and panic to being totally silent and

motionless.

           85.   Despite the fact that Ryan is, according to the Springfield Township

Police, still alive, they do nothing to administer to his medical needs. From 15:00 to

19:33, a full four and a half minutes, Ryan remains lying on the ground, handcuffed, and

with zero medical intervention.

           86.   By this point, we can see other police and personnel have arrived.

           87.   At 19:33, we can hear Sgt. Troyer tell one of these unidentified police that

“He just stopped. His eyes kind of rolled back in his head and ​he’s been low key ever

since​.”

           88.   Contrary to Sgt. Troyer’s glib assessment of Ryan, Ryan was not being

“low key”. Ryan was in need of immediate, critical, life saving medical attention, none




4
  Upon information and belief, the footage of the male Springfield Township Officer who is another
male Springfield Township Officer on scene with Ryan Angerstien is Officer Stephen Burket.
However, this bodycam footage, which was provided to Plaintiff’s counsel in an edited format
such that names, faces and badge numbers were edited out, redacted, or obscured, is of a
different Springfield Township Officer, that Officer is also named herein as John Doe 1 (See,
Para. 9, ​supra​). As such, John Doe 1 may be substituted for Officer Stephen Burket throughout
this Complaint, relative to all factual allegations and legal claims, in the event this Officer has
been mistakenly identified.

                                                23
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 24 of 56. PageID #: 89




of which was provided to him by ​any of the Springfield Township Police or personnel on

scene.

         89.    By 19:39, EMS had arrived and one of the EMS personnel asks Sgt.

Troyer if they can “take the cuffs off” Ryan.

         90.    Unconscionably, and again prioritizing the police officer’s narrative over a

victim’s need for life-saving medical care, Sgt. Troyer states, “​No. He’s going to fight”​.

         91.    Plaintiff is compelled to point out that Officer Laurenti’s bodycam footage

shows that at this point in the footage, Ryan had been motionless for approximately five

minutes and forty-one seconds. According to Officer Laurenti and Sgt. Troyer, he was

breathing and had a “faint pulse”. It is under these circumstances that Sgt. Troyer

ordered that they ​not take the handcuffs off of Ryan so that medical attention could be

administered.

         92.    Officer Laurenti, recognizing the gravity of the situation, reminds Sgt.

Troyer that her bodycam is on, to which Sgt. Troyer responds that he “doesn’t care”.

         93.    Nevertheless, none of these first responders, including but not limited to

Officer Laurenti, Sgt. Troyer, Officer Burket, Deputy Catherine Phillips, or John Does

1-5 administer ​any f​ irst aid or other medical assistance to a dying Ryan Angerstien.

         94.    And when the police finally remove the handcuffs off of Ryan’s

motionless body, they again willingly succumb to the fictitious police narrative of

“Ryan’s threatening behavior” by handcuffing him to the gurney. The Springfield police

spent an inordinate amount of time handcuffing a non-responsive, motionless victim to a

gurney but absolutely no time administering to Ryan’s medical emergency.



                                             24
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 25 of 56. PageID #: 90




       95.     Indeed, nothing is perhaps more pathetic than to watch the police handcuff

Ryan’s lifeless wrists to the side of the gurney. “Securing” Ryan was the final act of their

performance, a morbid attempt to advance the fraud that Ryan was a threat or a danger to

the police.

       96.     Had Ryan, suddenly considered a violent threat to a small army of armed

police and deputies, not been killed, he might have been guilty of disturbing the peace or

disorderly conduct. And that’s assuming his neighbors were disturbed or would have not

gotten over it and simply hoped that Ryan got the help he needed.

       97.     Ryan was not armed and the police knew it. Ryan was not wearing baggy

clothes or other garments which could have concealed a weapon - a frequent justification

for treating individuals with mental health issues with force.

       98.     At 29:57 we hear Officer Burket observe that Ryan must have been

suffering from “excited delirium”.

       99.     Officer Laurenti, sticking with her refusal to acknowledge what is obvious

to anyone watching her bodycam, states “​I don’t know what he was thinking.

Paranoid…..Whatever​.” at 33:16. As if the concept of Ryan suffering from a mental

breakdown and psychotic episode is simply above her pay-grade such that she didn’t

need to understand. “Whatever” indeed.

    Springfield Township Sgt. Brian Troyer and/or Officer Stephen Burket Restrain
     Ryan Angerstien by Sitting on Him and Otherwise Putting All of Their Weight
       on Him. Ryan is Crying and Begs For Help as Sgt. Troyer and/or Officer
     Burket Engage in Positional Asphyxiation, Literally Squeezing the Life Out of
    Him. Ryan Begs for His Life and the Springfield Police Tell Him to “Shut Up”,
                 and that He’s “Going To Get Charges Against Him.”




                                             25
    Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 26 of 56. PageID #: 91




           100.   Officer Burket’s bodycam footage is included in a montage of bodycam

footage herein captioned “Body Cam 1-Edited Down - Blurred”, the dropbox link to

which is set forth herein at ​paragraph 11​.5 This footage includes portions of Springfield

Township Police bodycam footage that captures Ryan’s final moments. As such, this

bodycam footage reveals the following facts.

           101.   Sgt. Troyer’s bodycam footage herein begins with a slanted view of the

driveway where Ryan Angerstien is being restrained. Officer Burket states, “I’ve got this

one cuffed.” at 0:00 - 0:02.

           102.   A handcuff can be heard closing at 0:08 although we do not see Sgt.

Troyer or Officer Burket actually close the handcuff around Ryan’s wrist.

           103.   Ryan can be heard moaning in pain.

           104.   At 0:12 Sgt. Troyer tells Ryan to “Be quiet”

           105.   And at 0:14, Sgt. Troyer yells at Ryan to “Shut Up!”

           106.   At 0:18 we hear a calm but determined Springfield Township Police

Officer, believed to be Officer Burket, state, “Put your leg on it”, immediately after

which we hear Ryan begin to loudly groan. The admonition to “put your leg on it” refers

to placing as much weight on Ryan as possible - to harm him.                    By 0:22 Ryan is

uncontrollably screaming.

           107.   He screams “HELP!” at approximately 0:27, and screams “HELP!” again

at 0:29.

           108.   Ryan begins sobbing and screaming for help again at 0:32.



5
 Plaintiff restates that the initial bodycam footage shown is that of either Springfield Township
Sgt. Brian Troyer, John Doe 2 or John Doe 6.

                                                 26
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 27 of 56. PageID #: 92




         109.   At 0:38 we see the right forearm of who is believed to be Sgt. Troyer

steady his balance as he clearly puts all of his weight on Ryan’s arm, shoulder, chest

and/or upper torso. Ryan is trying to yell out in pain to which Officer Laurenti yells, at

0:42 “Quit resisting (or) you’re going to get a charge on you!” Ryan is struggling to stay

alive.

         110.   When Sgt. Troyer and Officer Burket and John Doe 2 and/or John Doe 6

put even more weight on Ryan, laying across his shoulder and “using his ( substantial)

weight against Ryan’s midsection as leverage” to keep Ryan pinned to the ground, he

began desperately screaming “Help me!”.

         111.   At 0:46 seconds, we see Ryan Angerstien’s left hand. His left hand is

open and the palm is facing up and towards Sgt. Troyer. His hand is empty. Ryan does

not grab for the officers’ ​service weapons, pepper spray, tasers, or batons. Ryan is

desperately showing the Springfield Township police a universal sign of submission, an

open hand. This gesture is the same gesture Ryan displayed moments earlier on the

small, cement porch when he was signaling his submission and that he didn’t want to be

harmed.

         112.   At 0:46 Ryan’s screams have turned into begging. In the incredibly

difficult footage, we hear Ryan crying out “Help me! .... “Help me!”.

         113.   At 0:48, Officer Burket yells at Ryan to “Stop!” and Sgt. Troyer makes a

quick but ineffective move to swat away Ryan’s open hand. Neither Sgt. Troyer nor

Officer Burket actually make any real attempt to secure Ryan’s hand because, as shown




                                           27
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 28 of 56. PageID #: 93




in the video, doing so would entail shifting his weight off of Ryan’s chest/upper torso.

So Officer Burket quickly regains his position of crushing Ryan.

       114.    At 0:50 through 0:51, Officer Laurenti tells Ryan the following: “We are

helping you, you’re resisting!”

       115.     Contrary to Officer Laurenti’s assertion, Sgt. Troyer’s bodycam footage

reflects that the Springfield Township Police are decidedly ​not ​helping Ryan. Sgt. Troyer

and Officer Burket are literally crushing the life out of Ryan Angerstien. These Officers

are on top of Ryan and are leveraging all their weight on Ryan’s upper torso/chest. Ryan

was in the throes of a medical emergency when the Springfield Township Police first

encountered him. Ryan was at all times unarmed and non-threatening. Ryan had not

committed a crime of violence or even one of moral turpitude. At no point did Ryan

reach for an officers’ weapons or otherwise try to strike an officer. As Ryan told Officer

Laurenti from the start, “I’m scared and I don’t know who to trust.” As such, at the time

Officer Laurenti states, “We are helping you, you’re resisting”, he is restrained and is

being crushed by Sgt. Troyer.

       116.    Upon information and belief, Officer Laurenti finds another taser cartridge

                    ​ yan while he’s being restrained by Sgt. Troyer and Office Burket.
and actually ​tases R

       117.    From 0:50 to 1:06, Ryan’s screams for help become incoherent, softer. He

begins to make guttural noises as opposed to articulating a need for help.

       118.    At 1:10, Sgt. Troyer sits up while still on Ryan to look toward backup

police units that have arrived. He does not secure Ryan’s left hand which, at 1:17, we

can see is limp and resting on the pavement.



                                            28
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 29 of 56. PageID #: 94




        119.     Plaintiff submits that by the 1:17 mark in “Body Cam 1-Edited Down -

Blurred”, Ryan Angerstien is dead. He’s gone from running and screaming and begging

for his life to a silent, still body.

        120.     As previously indicated, it is at this point that Sgt. Troyer and the other

Springfield Township Police purposefully engage in a sad game of deception. At 1:17

Sgt. Troyer states for the benefit of the bodycam that “He’s (Ryan) pretty fucking strong”

when in reality, Ryan’s dead.

        121.     Officer Laurenti states “His eyes are rolling in the back of his head” at

1:21.

        122.     From 1:21 to 1:26, we see Sgt. Troyer adjust his weight while still sitting

on Ryan, and Ryan’s lifeless body moves with pressure of Sgt. Troyer’s.

         Ryan Angerstien was Subjected to the All This Abuse While Handcuffed

        123.     For only a second, but clearly, and before the Springfield Township Police

have an opportunity to quickly roll Ryan onto his stomach, at exactly one minute and

twenty-five seconds into 1:25 “Body Cam 1-Edited Down - Blurred”, (the dropbox link

to which is set forth herein at ​paragraph 11​), ​we can see that Plaintiff Ryan Angerstien

is fully handcuffed. That is to say, for some time Ryan has been crying and begging for

help, the duration of which Sgt. Troyer and Officer Burket have been pressing all of their

weight onto Ryan’s upper torso and chest, ​Ryan Angerstien has been handcuffed​.

        124.     As soon as Summit County Sheriff Deputy Catherine Phillips arrives on

scene, viewable at 1:27, Officer Laurenti, Sgt. Troyer, and/or Officer Burket frantically

begin calling to “Roll him over!”, “Roll him over!” at 1:26, and so they try to roll Ryan’s



                                             29
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 30 of 56. PageID #: 95




limp, lifeless body onto his stomach. Again, Plaintiff submits that the only reason why

Sgt. Troyer, Officer Laurenti and Officer Burket hurriedly insisted on rolling a

handcuffed, dead person onto his stomach is to either create a false reality for the camera

- actions which suggest that Ryan ​had ​to be rolled over because he was a threat to officer

safety when, of course, he wasn’t. Or, they want Ryan on his stomach because they

suddenly appreciate that they’ve killed a handcuffed man who was unarmed and

experiencing a medical emergency - and they don’t want clearer evidence of him being

handcuffed during the course of their abuse.

        125.     This theater continues at 1:30-1:33 when Sgt. Troyer anxiously orders the

other officers to “Cuff ‘em up! Cuff ‘em up! Cuff ‘em up!”. Plaintiff is compelled to

question, “Cuff ​who ​up, exactly? And why?” Ryan is already cuffed and he’s lifeless.

        126.     Plaintiff submits that this isn’t just theater, but rather, it’s something much

more sinister. Repeatedly ordering “Cuff ‘em up!” is the intentional and pseudo-urgent

call to secure a “dangerous” individual for “officer safety”. Or at least that’s what the

police are hoping nearby neighbors and bodycams capture. In reality, these are the

intentional and desperate acts of police who are suddenly flooded with the dread that their

inexcusably aggressive behavior has suddenly caught up with them. Plaintiff submits

that if you listen to the police’s urgent calls to handcuff Ryan, but then look at Ryan’s

body, you’ll appreciate that it’s nothing short of an almost unimaginable fraud.

        127.     The aforementioned statements are not interposed for flippancy or

rhetoric.     Ryan Angerstien needed immediate medical attention and he was already

restrained.    To the degree he was in need of chest compressions, CPR and/or other



                                               30
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 31 of 56. PageID #: 96




life-saving measures, rolling him onto his stomach made performing such urgent steps

impossible. In this way, Sgt. Troyer, Officer Laurenti and Officer Burket acted to deny,

and indeed impaired, Ryan Angerstien from obtaining life saving medical attention and

they did it to protect themselves from liability.

        128.    At 1:47, the police, for some reason, decide to handcuff Ryan behind his

back.

        129.    After getting up off of Ryan, Sgt. Troyer, Officer Burket and/or Officer

Laurenti begin to act as if Ryan ​just then​ passed out or went unconscious.

        130.    At 2:11-2:12, Sgt. Troyer states that he “feels a pretty faint pulse”.

Plaintiff submits that no, he didn’t.

        131.                       ​ gt. Troyer felt a “faint pulse”, it is worth noting that
                Assuming ​arguendo S

no one is making any attempts to save Ryan’s life. Also at 2:12 we see Officer Laurenti

present with her flashlight shining near Ryan’s legs.

        132.    Officer Laurenti is not providing emergency medical care despite an

obvious need.

        133.    At 2:16 we see Ryan Angerstien with his pajama bottoms pulled below his

hips, laying face down with his hands cuffed behind his back. Springfield Township

John Doe 4 comes up to Ryan and puts his fingers on Ryan’s neck, presumably looking

for a pulse.

        134.    At 2:20, Office Laurenti turns towards the camera, touches her face and

states, “He’s got a pulse.”




                                              31
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 32 of 56. PageID #: 97




       135.    John Doe 4 and John Doe 5, also a Springfield Township Fire or EMS

personnel, do not seem to care that Ryan is allegedly breathing or that he still has a pulse.

These two Springfield Township employees or agents offer no immediate or emergency

medical care at all. John Doe 4 and John Doe 5 are presumably on scene because other

Springfield Township Police finally got around to appreciating that Ryan was suffering a

medical emergency. Yet the bodycam footage from both “Body Cam 1-Edited Down -

Blurred” (para. 11) and “Final Officer 3 Body Cam Redacted - 36 - Min.” (para. 15)

shows these two Fire/EMS employees acting in a decidedly non-emergency manner.

These “emergency responders” have been informed that Ryan Angerstien: 1.) has a faint

pulse; 2.) his eyes have rolled back into his head; and 3.) he is barely breathing.

       136.    Clearly then, Ryan Angerstien is in desperate need of emergency medical

care. Yet John Doe 4 and 5 provide no care.

       137.    John Doe 4 and John Doe 5’s conduct in terms of disregarding Ryan

Angerstien’s emergency medical needs was wilful, wanton, reckless, malicious, and fell

below the standard of care for emergency medical professionals.

       138.    At approximately 2:45 of “Body Cam 1-Edited Down - Blurred” one can

hear Office Burket make the statement, again for the benefit of everyone’s bodycam, that

Ryan better be cuffed to the gurney for “when he wakes up”, and “He was all cut up

before we had ‘em” at 2:51.

       139.    From 2:35 of “Body Cam 1-Edited Down” to 4:03 we watch the police

cuff the dead, naked body of Ryan Angerstien to the EMS gurney.




                                             32
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 33 of 56. PageID #: 98




          140.   If Ryan Angerstien was still alive at the time he’s being handcuffed to the

gurney, and we have to assume he was or else why are the Defendants bothering to

handcuff him to the gurney and talking about when Ryan “wakes up”, these Defendants

spent almost a minute and a half cuffing his unconscious body to a gurney instead of

providing him with emergency medical care. Plaintiff submits that Ryan Angerstien

received essentially no medical care whatsoever. Rather, these Defendants interfered

with him obtaining necessary medical care and acted in a wanton, wilful, reckless and

malicious manner.

          141.   Furthermore, from 4:03 to 4:17, the bodycam footage from “Body Cam 1 -

Edited Down - Blurred”, believed to be Sgt. Troyer’s, intentionally covers up the camera.

This act was done consciously and constitutes the destruction or failure to preserve

evidence, spoliation, and/or interference with Ryan Angerstien’s civil rights in violation

of ORC §2921.45(B).

     Springfield Township’s History of Treating Individuals Who Are Suffering a
        Medical Emergency as if They Are Criminals Which Results in Death

          142.   Officer Laurenti, as well as Sgt. Troyer and Officer Burket, should,

however, have known what Ryan was going through as this is not the first time the

Springfield Township Police have killed a suspect who was experiencing “excited

delirium”.

          143.   On September 8, 2015, at approximately 3:12 p.m., the Springfield

Township Police received a 911 call from Wendy Tomblin regarding her son Jordyn

Miller.    According to the Tomblin, Jordyn was having a “​psychotic break”​ and was

“​running around the driveway naked​.”


                                             33
  Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 34 of 56. PageID #: 99




       144.    The Springfield Township 911 Dispatcher told Ms. Tomblin that her son

was not going to be hurt and that “​We’re gonna get him some help.​ ”

       145.    Shortly thereafter, Springfield Township police were advised that Jordyn

was now wearing clothes but that he had run off.

       146.    Eyewitnesses indicated to the police that Jordyn appeared “disoriented”,

“confused”, and “incoherent”, but that he also appeared to be non-threatening and

non-dangerous. Jordyn was reported to be mentally ill or on drugs or both.

       147.    At approximately 3:19 p.m., the Springfield Township Police received

another call from a woman who stated that an unknown man had gotten into her Jeep

which was parked in her driveway. He was just sitting there and the Jeep was not

running.   Dispatch told the woman to just “​leave him alone​” and that the man had

“​mental problems​”.

       148.    When the police arrived at the woman’s home, Jordyn was inside her Jeep

and several people were surrounding the Jeep, holding the doors shut. One individual

told the Springfield Township Police that Jordyn was “trying to steal” the Jeep.

       149.    The responding Springfield Township Officers decided to escalate the

situation by dragging Jordyn out of the vehicle and forcing him into a confrontation.

Rather than simply calling for EMS to help them deal with a medical emergency, the

police had to drag the delusional Jordyn out of the vehicle and then wrestle with him.

       150.    The Springfield Police also screamed a series of orders at Jordyn despite

fully knowing that he was confused, incoherent, delusional, and possibly under the

influence of drugs.



                                            34
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 35 of 56. PageID #: 100




          151.   Jordyn, not being able to comprehend and/or fully appreciate what the

police were screaming, resisted.

          152.   Based on his resistance, the police physically abused and repeatedly tased

Jordyn.

          153.   Similar to Ryan Angerstien, Jordyn Miller died as a result of the physical

restraint and/or tasing inflicted by the Springfield Township Police Department.

          154.   Despite this tragedy, the Springfield Township Police failed to implement

adequate policies, practices, customs and training that would have prevented the

subsequent death of Ryan Angerstien in 2018. As such, and as a direct and proximate

cause of Springfield Township’s inadequate policies, practices, customs and training,

Ryan Angerstien suffered physical pain, mental and emotional anguish and death.


                           FIRST CAUSE OF ACTION
(42 U.S.C. § 1983 Against Defendants Laurenti, Troyer, Burket, John Does 1-3, 6 for
      Excessive Force in Violation of the Fourth and Fourteenth Amendment
                        Pre-Positional Death/Asphyxiation)

          155.   Paragraphs 1 through 154 are incorporated by reference herein as if fully

rewritten.

          156.   Defendants Laurenti, Troyer and Burket, and John Does 1-3, 6 acting

under color of law and within the course and scope of their employment as law

enforcement officers with the Springfield Township Police Department and/or Summit

County, used unnecessary, unreasonable, outrageous, deadly and excessive force on Ryan

Angerstien in violation of his clearly established rights guaranteed by the Fourth and/or

Fourteenth Amendments to the United States Constitution.



                                             35
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 36 of 56. PageID #: 101




       157.    Defendants Laurenti, Troyer, Burket and John Does 1-3, 6’s use of

unnecessary, unreasonable, outrageous, deadly and excessive force as set forth herein

constitutes willful, wanton, reckless, unlawful and malicious conduct. As such, Plaintiff

is entitled to punitive damages.

       158.    Faced with the circumstances present at the aforementioned time and

place, a reasonably prudent law enforcement officer would or should have known that the

use of force described herein violated Ryan Angerstien’s clearly established Fourth

and/or Fourteenth Amendment rights to be free from excessive force.

       159.    Ryan was repeatedly being tased and screamed at despite the fact that he

was under the influence of narcotics and not coherent enough to comply or to fully

comply. That is to say, the Springfield Township Officers knew or should have known

that Ryan was in a mentally compromised state. These Officers knew or should have

known that due to drug use and/or mental health issues Ryan was not coherent such that

their orders would not be followed or followed entirely. After observing Ryan for several

minutes, it was obvious or should have been obvious to the Officers that Ryan was

suffering from a mental breakdown and was in a state of despair and/or “excited

delirium”.

       160.    These same Officers knew or should have known that repeatedly tasing a

restrained suspect under these circumstances was a violation of his Constitutional rights.

       161.    These same Officers knew or should have known that repeatedly tasing a

restrained suspect who was exhibiting excited delirium or a lack of coherence due to the

use of drugs was improper, unlawful, and would likely lead to a poor outcome.



                                            36
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 37 of 56. PageID #: 102




       162.    These same Officers knew or should have known that repeatedly tasing a

restrained suspect while he’s on the ground could or would likely result in a fatality or

other serious physical harm.

       163.    Indeed, and as demonstrated by the bodycam video, Ryan never posed a

serious risk of danger to the Officers or others. Yet the Officers continued to tase and

otherwise physically assault Ryan while he was restrained.

       164.    As a direct and proximate result of the Officers’ relentless and overzealous

tasing of a man who was in the throes of a physical, mental and emotional breakdown,

Ryan Angerstien stopped breathing.

       165.    As a direct and proximate result of these Defendants’ use of force in

violation of Ryan Angerstien’s Fourth and/or Fourteenth Amendment rights, Plaintiff’s

Decedent suffered injury and death and his next of kin have suffered economic and

non-economic damages, including but not limited to the wrongful death of their loved

one, as well as emotional pain and suffering, all of which will continue into the future.

                          SECOND CAUSE OF ACTION
(42 U.S.C. § 1983 Against Defendants Laurenti, Troyer, Burket, and John Does 1-3,
   6 for Excessive Force in Violation of the Fourth and Fourteenth Amendment
   Positional Asphyxiation and/or Death Caused or Contributed to by Improper
                                     Restraint)

       166.    Paragraphs 1 through 166 are incorporated by reference herein as if fully

rewritten.

       167.     Defendants Laurenti, Troyer, Burket and John Does 1-3, 6 acting under

color of law and within the course and scope of their employment as law enforcement

officers with the Springfield Township Police Department and/or Summit County, used



                                             37
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 38 of 56. PageID #: 103




unnecessary, unreasonable, outrageous, deadly and excessive force on Ryan Angerstien

in violation of his clearly established rights guaranteed by the Fourth and/or Fourteenth

Amendments to the United States Constitution.

         168.   Defendants Sgt. Royer and/or Officer Burket and/or Officer Laurenti

and/or John Does 1-3, 6 restraint of Ryan Angerstien was an unlawful implementation of

positional asphyxiation and/or otherwise caused or contributed to his untimely death.

These Defendants used unnecessary, unreasonable, outrageous, deadly and excessive

force when they restrained Ryan Angerstien in the manner described herein and as as set

forth in the bodycam videos referenced herein.

         169.   These Defendants’ use of force as set forth herein constitutes willful,

wanton, reckless, unlawful and malicious conduct. As such, Plaintiff is also entitled to

punitive damages.

         170.   Faced with the circumstances present at the aforementioned time and

place, a reasonably prudent law enforcement officer would or should have known that the

use of force and method of restraint as described herein violated Ryan Angerstien’s

clearly established Fourth and/or Fourteenth Amendment rights to be free from excessive

force.

         171.   Ryan can be heard literally begging and screaming for his life. He pleads

with these officers to help and he demonstrates submission. Yet Ryan Angerstien was

subjected to a restraint that amounted to positional asphyxiation which caused him pain,

suffering, mental anguish, and ultimately his life.




                                             38
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 39 of 56. PageID #: 104




       172.    These same Officers knew or should have known that restraining Ryan in

                                                    ​ as a violation of Ryan’s
the manner they employed, ​while he was handcuffed, w

Constitutional rights.

       173.    Indeed, and as demonstrated by the bodycam video, Ryan never posed a

serious risk of danger to the Officers or others, certainly not once he was handcuffed.

Yet the Officers continued to use a restraint method that amounted to positional

asphyxiation which led to Ryan’s untimely death.

       174.    As a direct and proximate result of the Officers’ relentless and overzealous

restraint of a handcuffed man having a medical emergency, a man in the throes of a

physical, mental and emotional breakdown, Ryan Angerstien stopped breathing.

       175.    As a direct and proximate result of these Defendants’ use of force in

violation of Ryan Angerstien’s Fourth and/or Fourteenth Amendment rights, Plaintiff’s

Decedent suffered injury and death and his next of kin have suffered economic and

non-economic damages, including but not limited to the wrongful death of their loved

one, as well as emotional pain and suffering, all of which will continue into the future.



                          THIRD CAUSE OF ACTION
 (42 U.S.C. § 1983 Supervisory Liability Against Defendants Hoover and Troyer in
                           Their Individual Capacities)

       176.    Paragraphs 1 through 175 are incorporated by reference herein as if fully

rewritten.




                                             39
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 40 of 56. PageID #: 105




       177.     Defendants Laurenti, Burket and John Does 1-5 were the subordinates of

Defendants Troyer and/or Chief Hoover. Troyer was also a subordinate of Defendant

Chief Hoover.

       178.     As alleged herein, Ryan Angerstien’s rights were violated by Defendants

Laurenti, Troyer, Burket and John Does 1-5.

       179.     Defendants Troyer and Chief Hoover were personally involved in the

violation of Ryan Angerstien’s rights by, among other acts:

                i.     Directly participating in the conduct of subordinate Defendants by
                       acquiescing to and failing to intervene to correct the actions of the
                       subordinates once it was known that these actions were occurring;

                ii.    Failing to train their subordinates, including these named
                       Defendants, on topics including but not limited to engaging in
                       crisis interventions, interacting with
                       mentally ill individuals or individuals who they know or have
                       reason to believe are experiencing the ill effects of drug use,
                       de-escalation techniques, tasing and other use of force measures,
                       restraining individuals, properly restraining individuals, the
                       amount of force that can be used on a handcuffed suspect,
                       positional asphyxiation, requesting and providing medical care
                       when the need for additional training was apparent throughout
                       their actions and inactions, creating a policy, practice, or custom in
                       which violations occurred;

                iii.   Consistently failing to supervise and train their subordinates,
                       including these named Defendants, such that the violation of a
                       citizen’s rights were highly predictable under the usual and
                       recurring circumstances and did occur against Ryan Angerstien in
                       the manner predicted;

                iv.    Remaining deliberately indifferent to and consciously disregarding
                       the rights of citizens and civilians by failing to act on information
                       that Constitutional rights were being violated.




                                             40
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 41 of 56. PageID #: 106




       180.    Defendants Hoover and Troyer’s failures to supervise and train, and their

participation in the conduct of their subordinates was affirmatively linked to the

violations of Ryan Angerstien’s state and federally protected rights.

       181.    As a direct and proximate result of Defendants Hoover and Troyer’s

failure to supervise and train their subordinates, and in participating in their course of

conduct, Ryan Angerstien was forced to endure and suffer severe physical, mental, and

emotional injuries and death.

       182.    In failing to train and supervise and by participating in their subordinates

conduct, Defendants Hoover and Troyer acted wantonly, willfully, recklessly,

maliciously, without legal justification and with deliberate indifference to Ryan

Angerstien’s federally protected rights warranting the imposition of exemplary punitive

damages.

                         FOURTH CAUSE OF ACTION
42 U.S.C. § 1983 Against Defendants Laurenti, Troyer, Burket, and John Does 1-6,
   and Deputy Phillips for Deliberate Indifference to Serious Medical Needs in
              Violation of the Eighth and/or Fourteenth Amendment


       183.    Paragraphs 1 through 182 are incorporated by reference herein as if fully

rewritten.

       184.    The Defendants observed Ryan Angerstien and objectively knew he was

in a state of mental and emotional breakdown. Springfield Township was specifically on

notice of his delusional and paranoid behavior.




                                            41
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 42 of 56. PageID #: 107




       185.    These Defendants were put on actual notice that Ryan was in the throes of

a mental health and physical crisis. Ryan Angerstien was clearly experiencing a crisis

stemming from mental health issues or induced by narcotics.

       186.    These Defendants witnessed that Ryan Angerstien was experiencing a

medical condition known as “excited delirium” and/or “meth psychosis” or other mental

health emergency.

       187.    Defendants knew, both by report and by observation, that Ryan Angerstien

required medical intervention and hospitalization for his condition.

       188.    Ryan Angerstien was entitled to care and treatment for his serious medical

condition.

       189.    Defendants responded to Ryan Angerstien’s medical condition with force

by forcefully restraining him as he struggled, restraining him in a prone position, and

repeatedly tasering him.

       190.    Ryan Angerstien was also entitled to care and treatment for those physical

injuries he suffered at the hands of the police, including those he sustained as a result of

being tased, tackled, assaulted and restrained by the police. However, Ryan did not

receive care or treatment for these serious medical conditions and as a direct and

proximate result sustained physical pain, emotional and mental anguish, and death.

       191.    Also, and as set forth herein, these Defendants failed to provide Ryan

Angerstien with emergency medical care following his restraint. Several Defendants and

witnesses indicate that Ryan Angerstien was still alive but that he was exhibiting

symptoms of being in a medical emergency and/or close to death.



                                            42
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 43 of 56. PageID #: 108




          192.   None of these Defendants, despite their legal duties, responded to Ryan

Angerstien’s emergency medical needs.

          193.   Rather, and based on the facts set forth herein, these Defendants interfered

with Ryan Angerstien obtaining necessary and life-saving medical care. As such, their

conduct in this regard was wilful, wanton, reckless and malicious. Interfering with

Ryan’s ability to receive emergency medical care was a violation of his Constitutional

rights.

          194.   Defendants were therefore deliberately indifferent to Ryan Angerstien’s

serious medical needs in violation of his rights as protected by the Eighth and/or

Fourteenth Amendments to the United States Constitution.

                          FIFTH CAUSE OF ACTION
   (42 U.S.C. § 1983 Against Defendant Springfield Township, Chief Hoover and
 Summit County for Failure to Train and Supervise and for Customs, Policies, and
    Practices Causing Violations of the Fourth and/or Fourteenth Amendment)


          195.   Paragraphs 1 through 194 are incorporated by reference herein as if fully

rewritten.

          196.   Upon information and belief, as well as those facts surrounding the death

of Jordyn Miller, Plaintiff submits that the Springfield Township Police and Summit

County have a history of violating citizens’ Constitutional rights, using excessive,

unreasonable and deadly force, unlawful restraints, and acting with deliberate

indifference to the serious medical needs of individuals under their care, custody, and

control about which Defendants Springfield Township and Chief Hoover were aware.




                                              43
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 44 of 56. PageID #: 109




       197.    Also based on information and belief, as well as the facts surrounding the

death of Jordyn Miller, Defendant Springfield Township and/or Chief Hoover failed to

adequately and properly train and/or supervise Defendants Laurenti, Troyer, Burket,

Laurenti and John Does 1-5 and/or other Springfield Township employees relative to

crisis intervention, use of force, encountering individuals with mental and/or medical

conditions, addressing individuals with “excited delirium” and/or “meth psychosis”,

providing adequate medical care, restraining individuals, positional asphyxia, excessive

force, interfering with individual’s civil rights and other areas of training relevant to the

matter herein. Summit County also failed in these respects as to Defendants Deputy

Catherine Phillips and John Doe 6.

       198.    On information and belief, Defendants Springfield Township and/or Chief

Hoover and Summit County implemented and/or tolerated customs, practices, and/or

policies relative to the training and supervision of Springfield Township police officers

and other employees on seizures, use of force, providing medical care, addressing

individuals experiencing “excited delirium” and/or “meth psychosis”, restraining

individuals, positional asphyxia, excessive force, interfering with individual’s civil rights

and other areas of training relevant to the matter herein which on their face were violative

of the Fourth Amendment.

       199.    Alternatively, on information and belief, Defendants Springfield

Township and Chief Hoover and/or Summit County implemented otherwise facially valid

customs and policies in a manner such that Constitutional violations were likely to occur

and did occur and impacted individuals including but not limited to Ryan Angerstien.



                                             44
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 45 of 56. PageID #: 110




       200.    As a direct and proximate result of Defendants Springfield Township and

Chief Hoover’s and Summit County’s customs, policies, and practices described herein,

which violate the Fourth and/or Fourteenth Amendments on their face, or otherwise as

applied in a manner such that violations of the Fourth and Fourteenth Amendments were

likely to occur and did occur, Ryan Angerstien was forced to endure and suffer severe

physical pain, mental and emotional distress, and loss of life.



                          SIXTH CAUSE OF ACTION
   (42 U.S.C. § 1983 Against Defendant Springfield Township, Chief Hoover and
   Summit County for Customs, Policies, and Practices Causing Violations of the
           Fourth and/or Fourteenth Amendment Through Ratification)


       201.    Paragraphs 1 through 200 are incorporated by reference herein as if fully

rewritten.

       202.    Defendants Springfield Township and/or Chief Hoover, each of whom had

final policymaking authority, ratified the conduct of Defendants Laurenti, Troyer, Burket,

Laurenti and John Does 1 - 5 as described herein and/or otherwise failed to investigate or

punish said conduct. Summit County similarly ratified Defendant Deputy Phillips’ and

John Doe 6’s conduct.

       203.    Defendants Springfield Township and/or Chief Hoover’s ratification as

referenced above constitutes an official policy of Defendant Springfield Township and/or

Chief Hoover, as does Summit County’s ratification.

       204.    Defendants Springfield Township and/or Chief Hoover’s and Summit

County’s ratification and/or failure to investigate or punish as described herein renders



                                             45
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 46 of 56. PageID #: 111




them liable to the Estate of Plaintiff’s Decedent, Ryan Angerstien, for the Constitutional

violations alleged herein in accordance with ​Marchese v. Lucas, ​758 F. 2d 181 (6th Cir.,

1985) and its progeny.

       205.    As a direct and proximate result of Defendants Springfield Township and

Chief Hoover’s and Summit County’s ratification as set forth herein, Ryan Angerstien

suffered severe physical pain, mental and emotional distress and death.


                        SEVENTH CAUSE OF ACTION
(Willful, Wanton, Reckless, Malicious, and Bad Faith Conduct Against Defendants
          Laurenti, Troyer, Burket, Laurenti, Phillips and John Does 1-6)


       206.    Paragraphs 1 through 205 are incorporated by reference herein as if fully

rewritten.

       207.    As set forth herein, Defendants Laurenti, Troyer, Burket, Laurenti,

Phillips, and John Does 1-6 failed to exercise due care and acted in a willful, wanton,

reckless, malicious and/or in bad faith manner while engaged in police functions and

which culminated in the death of Ryan Angerstien such that they are not entitled to the

defenses and immunities for negligent conduct as set forth in O.R.C. §2744.01 ​et seq.

       208.    The Defendants failed to recognize that Ryan was experiencing a mental

health crisis and needed immediate medical attention. They antagonized Ryan and took

ill-advised steps which were contrary to proper police training and procedures. They

utilized improper restraint methods, failed to intervene when the need to intervene on

behalf of Ryan Angerstien was obvious and they had the opportunity. They failed to

provide emergency medical care.      They took steps which hindered the provision of



                                           46
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 47 of 56. PageID #: 112




medical care. They failed, in one way or another, to protect Ryan’s civil rights and/or to

prevent his rights from being violated. These mistakes and other mistakes as set forth

herein were made in a wanton, wilful, reckless and/or malicious manner.

        209.   The failure of these Defendants to treat Ryan’s crisis as a medical

emergency is what initially led to him suffering bodily harm through tasing and unlawful

restraint.

        210.   Further, the failure of these Defendants to treat Ryan’s crisis as a medical

emergency also prevented him from obtaining the medical care he so desperately needed.

These and other failures were wanton, wilful, reckless and/or malicious.

        211.   In addition to the failure to treat Ryan’s crisis as a medical emergency,

these Defendants took affirmative steps which made the situation worse and which

caused and/or contributed to Ryan’s injuries and death. and which steps were made in a

wanton, wilful, reckless and/or malicious manner.

        212.   These Defendants' actions and/or omissions, including but not limited to

their inappropriate use of force, escalating rather than de-escalating their encounter with

Ryan, failing to recognize and properly address situations involving individuals in mental

health crises such as “excited delirium” and/or “meth psychosis”, failing to provide or

obtain adequate medical care, and otherwise acting or failing to act in an appropriate

manner consistent with their legal duties relative to Ryan Angerstien was wilful, wanton,

reckless and/or malicious.




                                            47
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 48 of 56. PageID #: 113




       213.    As a direct and proximate result of these Defendants’ acts and omissions

as set forth herein, Ryan Angerstien suffered severe physical injuries, emotional and

mental distress, and death.



                        EIGHTH CAUSE OF ACTION
(Assault and Battery Against Defendants Laurenti, Troyer, Burket, and John Does
                                    1-3, 6)

       214.    Paragraphs 1 through 213 are incorporated by reference herein as if fully

rewritten.

       215.    Officers Laurenti, Troyer, Burket and John Does 1-3, 6 as set forth herein,

constitute assault and battery. These Defendants threatened Ryan Angerstien with bodily

harm and said threats caused him to be in fear of imminent peril and death.

       216.    These Defendants also had apparent authority and the ability to carry out

the threats of bodily harm and did intentionally and without permission offensively touch

and injure Ryan Angerstien.

       217.    These Defendants assaulted and battered Ryan Angerstien with a

malicious purpose, in bad faith, or in a reckless, willful, and/or wanton manner.

       218.    As a direct and proximate result of being assaulted and battered by these

Defendants, Ryan Angerstien suffered severe physical pain, emotional and mental

distress, and death.

                             NINTH CAUSE OF ACTION
 (Intentional Infliction of Emotional Distress Against Defendants Laurenti, Troyer,
                     Burket, Laurenti, Phillips and John Does 1-6)




                                            48
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 49 of 56. PageID #: 114




       219.    Paragraphs 1 through 218 are incorporated by reference herein as if fully

rewritten.

       220.    Defendants Laurenti, Troyer, Burket, Laurenti, Phillips and John Does 1-6

either intended to cause emotional distress or knew or should have known that their

actions would result in serious emotional distress to Ryan Angerstien.

       221.    These Defendants engaged in conduct so outrageous as to go beyond all

possible bounds of decency and was utterly intolerable in a civil society.

       222.    As a direct and proximate result of these Defendants’ actions and

inactions, Ryan Angerstien suffered psychic injury prior to his death; and the mental

anguish suffered by Ryan Angerstien was serious and of a nature that no reasonable

person could be expected to endure.

       223.    These Defendants’ infliction of emotional distress was also willful,

wanton, reckless, malicious and/or in bad faith.

                           TENTH CAUSE OF ACTION
     (Negligent Hiring, Training, Retention, Discipline and Supervision Against
             Springfield Township, Chief Hoover and Summit County)


       224.    Paragraphs 1 through 223 are incorporated by reference herein as if fully

rewritten.

       225.    Defendants Springfield Township and/or Chief Hoover employed

Defendants Laurenti, Troyer, Burket, Laurenti and John Does 1-5. Summit County

employed Deputy Phillips and John Doe 6.

       226.    Defendants Springfield Township and/or Chief Hoover, knew or should

have known that Defendants Laurenti, Troyer, Burket, Laurenti and/or John Does 1-5 had


                                            49
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 50 of 56. PageID #: 115




a propensity for using unlawful force, escalating rather than de-escalating volatile

situations, failing to recognize and properly address situations involving individuals in

mental health crises such as “excited delirium” and/or “meth psychosis”, failing to

provide or obtain adequate medical care, unlawful restraint, restraining in a manner

which would result in positional asphyxiation, using force against a handcuffed

individual, and otherwise acting or failing to act in an appropriate manner consistent with

their legal duties in situations similar to the one they faced with Ryan Angerstien.

       227.    Defendants Springfield Township and/or Chief Hoover also failed to

adequately train Defendants Laurenti, Troyer, Burket, Laurenti and/or John Does 1-5

relative to the use of lawful force, escalating rather than de-escalating volatile situations,

recognizing and properly addressing situations involving individuals in mental health

crises such as “excited delirium” and/or “meth psychosis”, providing or obtaining

adequate medical care, unlawful restraint, restraining in a manner which would result in

positional asphyxiation, using force against a handcuffed individual, and otherwise acting

in an appropriate manner consistent with their legal duties in situations similar to the one

they faced with Ryan Angerstien.

       228.    Defendants Springfield Township and/or Chief Hoover also failed to

adequately discipline and/or supervise Dendants Laurenti, Troyer, Burket, Laurenti, and

John Does 1-5 relative to these Defendants’ propensity for using unlawful force,

escalating rather than de-escalating volatile situations, failing to recognize and properly

address situations involving individuals in mental health crises such as “excited delirium”

and/or “meth psychosis”, failing to provide or obtain adequate medical care, unlawful



                                             50
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 51 of 56. PageID #: 116




restraint, restraining in a manner which would result in positional asphyxiation, using

force against a handcuffed individual, and otherwise acting or failing to act in an

appropriate manner consistent with their legal duties in situations similar to the one they

faced with Ryan Angerstien.

        229.    Defendant Springfield Township and/or Chief Hoover’s negligence and/or

willful, wanton, and/or reckless conduct in hiring, training, disciplining, retaining and/or

supervising Defendants Laurenti, Troyer, Burket, Laurenti and John Does 1-5 was the

direct and proximate cause of Ryan Angerstien’s severe physical pain, emotional and

mental distress, and death.



                           ELEVENTH CAUSE OF ACTION
                               (Failure to Intervene)


        230.    Paragraphs 1 through 229 are incorporated by reference herein as if fully

rewritten.

        231.    Defendants Laurenti, Troyer, Burket, Laurenti, Phillips and John Does 1-6

all had the opportunity as well as the legal duty to intervene on behalf of Ryan Angerstien

so as to prevent his rights from being violated, or to curtail the violation of his rights.

        232.    Each of these Defendants failed in this regard and are therefore liable.

        233.    These Defendants actions and inactions were under color of law and

deprived Ryan Angerstien of federally protected rights.




                                              51
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 52 of 56. PageID #: 117




       234.    These Defendants actions and inactions were wilful, wanton, reckless

and/or malicious and also deprived Ryan Angerstien of his rights under the State of Ohio

and the Ohio Constitution.

       235.    As a direct and proximate result of the wrongful acts and omissions as set

forth herein, these Defendants caused Ryan Angerstien to suffer extreme physical pain,

severe mental and emotional distress, and loss of life.

                         TWELFTH CAUSE OF ACTION
(Spoliation of Evidence, Interference with Civil Rights, and Conspiracy to Interfere
                   With Civil Rights Pursuant to 42 U.S.C. §1985)


       236.    Paragraphs 1 through 235 are incorporated by reference herein as if fully

rewritten.

       237.    Defendants Defendants Laurenti, Troyer, Burket, Laurenti, Phillips,

Springfield Township, Summit County and John Does 1-6 all interfered with Ryan

Angerstien’s civil rights in violation of ORC § 2921.45(B) and they conspired to interfere

with his civil rights in violation of 42 U.S.C. § 1985.

       238.    Further, and as set forth in paragraph 131, a Springfield Township

Defendant intentionally obscured his or her bodycamera so as to destroy evidence and to

interfere with Ryan Angerstien’s civil rights.

       239.    Also, and as reflected in the BCI report, one of the Springfield Township

Officers reported that his bodycamera “fell off” his person - not while engaged with Ryan

Angerstien, but while running from one house to another. As it turns out, this bodycam

footage is critical as it would have captured another angle of Ryan’s death. The missing




                                             52
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 53 of 56. PageID #: 118




footage would have recorded Ryan Angestien’s arrest, tasing, restraint and death have

caused Plaintiff damages.

       240.    Furthermore, however, these Defendants engaged in a conspiracy to

interfere with Ryan Angerstien’s civil rights.

       241.    First, as indicated, the Ohio Attorney General’s Office, through the

Bureau of Criminal Investigation (BCI), conducted or tried to conduct an investigation

into this in-custody death.

       242.    BCI agent SA Charles H. Snyder, #90, requested the Summit County

Sheriff’s Office to produce “any reports, videos, recordings, or other documentation on

this incident filed by Summit County Sheriff’s Office”.

       243.    The Summit County Sheriff’s Office told BCI agent Snyder that they had

provided all these materials to Springfield Township Police Department.

       244.    When BCI Agent Snyder contacted the Springfield Township Police

Department for the records, Springfield Township Police stated that they never received

or took possession of Summit County’s materials.

       245.    BCI Agent Snyder then went back to Summit County to inquire as to the

whereabouts of the records, videos, and any information filed with Summit County

regarding this death, and the County advised they had no such records pertaining to the

matter. All of this is captured in Agent Snyder’s 6/26/18 letter, attached hereto and

incorporated herein.

                         THIRTEENTH CAUSE OF ACTION
                                (Wrongful Death)




                                            53
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 54 of 56. PageID #: 119




          246.   Paragraphs 1 through 245 are incorporated by reference herein as if fully

rewritten.

          247.   As a direct and proximate result of the Defendants’ acts and omissions as

set forth herein, individually and/or collectively, Plaintiff’s Decedent, Ryan Angerstien,

suffered his untimely and wrongful death.

          248.   As a direct and proximate result of Ryan’s wrongful death, Ryan’s next of

kin have and will forever suffer those injuries and damages as set forth in Ohio’s

wrongful death statutes.

          249.   Raymond Angerstien, Ryan’s father, is the Administrator of Ryan’s

Estate. Raymond Angerstien brings this action pursuant to Ohio Revised Code §2125.02,

et seq.


                           FOURTEENTH CAUSE OF ACTION
                                (Survivorship Action)


          250.   Paragraphs 1 through 249 are incorporated by reference herein as if fully

rewritten.

          251.   As the Administrator of the Estate of Ryan Angerstien, Plaintiff Raymond

Angerstien also brings this action for the injuries, conscious pain and suffering, and all

other damages his son Ryan Angerstien suffered prior his death and for the benefit of his

Estate.

                                        DAMAGES

          252.   Paragraphs 1 through 251 are incorporated by reference herein as if fully

rewritten.


                                             54
 Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 55 of 56. PageID #: 120




       253.    As a direct and proximate result of the Defendants’ acts, omissions and

misconduct, Ryan Angerstien sustained, prior to his death, fear for his life and traumatic

shock to his physical, mental and emotional well-being.

       254.    As a further direct and proximate result of the Defendants’ acts, omissions

and misconduct, and as a result of the wrongful death of Ryan Angerstien, his survivors,

next of kin, and/or heirs have suffered damages, including but not limited to the loss of

his support, services, society, companionship, care, assistance, attention, protection,

advice, guidance, counsel, instruction, training and education.

       255.    As a further direct and proximate result of the wrongful death of Ryan

Angerstien, the Decedent’s survivors, next of kin, and/or heirs have suffered other

damages including but not limited to grief, depression, and severe emotional distress.

                                   PRAYER FOR RELIEF

       WHEREFORE, ​Plaintiff Administrator Raymond Angerstien prays for judgment

against the Defendants, jointly and severally, for:

       (A)     Compensatory and consequential damages for all the injuries, damages

and losses identified in an amount to be determined by the Court and in excess of

Twenty-Five Thousand dollars ($25,000.00);

       (B)     Punitive damages in an amount to be determined at trial for the willful and

malicious conduct of Defendants Laurenti, Troyer, Burket and John and Jane Does 1-5;

       (C)     All reasonable funeral and burial expenses;

       (D)     Attorneys’ fees and the costs of this action and other costs that may be

associated with this action; and



                                             55
Case: 5:20-cv-01333-JRA Doc #: 4 Filed: 06/19/20 56 of 56. PageID #: 121




    (E)    Any and all other relief this Court deems equitable, necessary, and just.

                                           Respectfully Submitted,

                                           The Law Office of Paul J. Cristallo

                                           /s/ Paul J. Cristallo               .
                                           PAUL J. CRISTALLO (0061820)
                                           The Brownhoist Building
                                           4403 St. Clair Avenue
                                           Cleveland, OH 44103
                                           T: 440-478-5262
                                           F: 216-881-3928
                                           E: paul@cristallolaw.com
                                           Counsel for Plaintiff Raymond Angerstien,
                                           as Father and Administrator of the Estate of
                                           Ryan Angerstien, Deceased.




                                 JURY DEMAND

    Plaintiff hereby demands a trial by jury on all issues so triable.



                                           /s/ Paul J. Cristallo               .
                                           PAUL J. CRISTALLO (0061820)
                                           Counsel for Plaintiff Raymond Angerstien,
                                           as Father and Administrator of the Estate of
                                           Ryan Angerstien, Deceased.




                                          56
